Citation Nr: 1025858	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-28 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for migraine headaches from the date following release 
from active duty, June 1, 2004 to August 30, 2005.

2.  Entitlement to a disability rating in excess of 30 percent 
for migraine headaches, from August 30, 2005.

3.  Entitlement to service connection for a heart condition, 
including right bundle branch block.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1981 
to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which granted entitlement to service connection for migraine 
headaches [assigning a 10 percent disability rating] and denied 
entitlement to service connection for left ear hearing loss and a 
heart condition.  The Veteran filed a Notice of Disagreement with 
these findings in August 2004 and perfected her appeal in 
September 2005.

The Board also notes that a subsequent November 2005 rating 
decision granted entitlement to service connection for left ear 
hearing loss.  In view of the foregoing, this issue has been 
resolved and is not before the Board.  See generally Grantham v. 
Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

In January 2008, the Board remanded these claims for additional 
evidentiary development.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  Thereafter, a March 2010 rating decision 
increased the Veteran's disability rating for migraine headaches 
from 10 percent to 30 percent disabling, effective August 30, 
2005.  Since this increase did not constitute a full grants of 
the benefits sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of the claim.  In her September 2005 
Substantive Appeal [VA Form 9] she declined the option of 
testifying at a personal hearing.

During the pendency of the appeal, the Veteran relocated and the 
RO in Nashville, Tennessee assumed jurisdiction of her claims 
file.

The claim of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below.  The Veteran will be notified if any further action on her 
part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran as suffered from 
migraine headaches on a weekly basis; however, these headaches 
are not completely prostrating and are not productive of severe 
economic adaptability.

2.  The evidence does not demonstrate that the Veteran's service-
connected migraine headaches are so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disabling rating for migraine 
headaches, from the date following release from active duty, June 
1, 2004 to August 30, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.124a, 
Diagnostic Code 8100 (2009).


2.  The criteria for an evaluation in excess of 30 percent 
disabling for migraine headaches for the entire appeal period 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2009).

3.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the United States Court of Appeals for 
Veterans Claims (Court) may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 487 F. 
3d at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to develop 
the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).
The Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Court's holding in Vazquez-Flores, as 
well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 
2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

The Court's other holdings in Vazquez-Flores appear to be intact, 
that is, regarding the above discussion of prejudicial 
deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2003, 
April 2004, June 2008, and September 2009.  These letters 
informed her of her and VA's respective responsibilities in 
obtaining supporting evidence and also complied with Dingess by 
also apprising her of the disability rating and downstream 
effective date elements of her claim.  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish her underlying 
entitlement to service connection, and this claim since has been 
granted and she has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended purpose 
of the notice has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, VA also has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), by also apprising the Veteran in 
the more recent June 2008 and September 2009 letters of the 
downstream disability rating and effective date elements of her 
claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
And since providing that additional Dingess notice, the RO has 
gone back and readjudicated her claim in the April 2010 SSOC - 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV and 
Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that she identified.  She was also examined for VA 
compensation purposes in December 2003, August 2005 an January 
2010.  Although the December 2003 and August 2005 examinations 
lack the necessary findings as to frequency and severity of the 
Veteran's headaches, the January 2010 examination report along 
with the VA treatment records and the Veteran's lay statements 
contain the information needed to assess the severity of her 
migraine headaches.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  The Merits of the Claim

The Veteran asserts that she is entitled to increased disability 
ratings for her migraine headaches.

Relevant Law and Regulations

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
In other words, where, as here, the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings is necessary.  

Assignment of Diagnostic Code

The Veteran's headache disability is currently rated under 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2009) [migraine].

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue [migraine headaches].

Specific Rating Criteria

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two months 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2009).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to define 
"prostrating."  Cf. Fenderson, supra, in which the Court quoted 
Diagnostic Code 8100 verbatim but did not specifically address 
the matter of what is a prostrating attack.  According to 
Webster's New World Dictionary of American English, Third College 
Edition (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."

The rating criteria also do not define "inadaptability."  
However, the Court noted that nothing in Diagnostic Code 8100 
required the claimant to be completely unable to work in order to 
qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. 
App. 440 (2004).

A.  Prior to August 30, 2005

Prior to August 30, 2005, the Veteran was assigned a 10 percent 
disability rating for her migraine headaches.  She asserts that 
she is entitled to a higher disability rating for this time 
period.  As noted above, in order to meet the criteria for the 
next higher 30 percent disability rating there must be 
prostrating attacks occurring on an average once per month.

The medical and lay evidence indicates that the Veteran's 
migraine headaches are accompanied with throbbing pain, 
sensitivity to light and noise, nausea and fatigue.  See Service 
Treatment Records, generally.  During the December 2003 VA 
examination, the Veteran reported that she took Imitrex and 
Maxalt to treat her headaches.  A November 2004 VA treatment 
record indicated that the Veteran had on average three migraine 
headaches per month, lasting from three hours to two days.  A 
March 2005 hospital record shows emergency room treatment for a 
severe migraine with nausea, vomiting, blurred vision, 
photophobia and dizziness.  

Accordingly, the Board finds that the Veteran's migraine 
headaches are prostrating.  With respect to frequency, the 
Veteran has repeatedly stated that she experiences severe 
migraine headaches multiple times each month.  As a layperson the 
Veteran is competent to report such symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the forgoing evidence the Board finds that prior to 
August 30, 2005, the Veteran's migraine headaches were 
prostrating, occurring on average greater than once a month.  
Therefore, the criteria for a 30 percent disability rating have 
been met.

B.  From August 30, 2005

In a rating decision dated in March 2010, the RO increased the 
Veteran's disability rating from 10 percent to 30 percent 
disabling, effective August 30, 2005, the date of the VA 
examination.  As the Board has increased the Veteran's disability 
rating for the first period of service to 30 percent disabling, 
the entire appeal period will be evaluated to determine if the 
Veteran is entitled to a higher disability rating.  As has been 
discussed in the law and regulations section above, in order to 
meet the criteria for the next higher 50 percent disability 
rating there must be very frequent completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability.

A November 2005 VA treatment record states that the Veteran had 
experienced an increase in frequency of headaches starting in 
March 2005.  She reported that she was having three headaches per 
week of a 10 out of 10 intensity.  They were associated with 
photosensitivity, audiosensitivity, nausea, vomiting, and 
difficulty sleeping.  She reported with the addition of Depakote 
to her medication regimen the prior month her headaches had 
reduced to one to two a week and decreased in intensity.  An 
October 2006 VA treatment record states that the Veteran had been 
getting four to five migraine headaches per month and she 
continued to take Maxalt for treatment of acute attacks.

A May 2007 VA treatment record states that the Veteran was having 
four to five migraines per month.  She continued to take Maxalt 
and was also participating in a trial of Botox for treatment of 
migraines.  A letter from the Veteran's private physician, 
C.J.J., M.D., indicated a dramatic increase in headaches, noting 
the Veteran suffered from 15 headaches per month.  A letter from 
the Veteran's sister dated July 2008 states that in her 
experience she has witnessed the Veteran has at least two 
headaches a week.  A letter from the Veteran's husband dated July 
2008 states that he has witnessed the Veteran have two to three 
headaches per week with a major migraine every three weeks.  
Based on the above, the Board finds that the appellant clearly 
suffers from frequent migraine headaches.

In a July 2008 statement, the Veteran stated she has headaches 
once or twice per week.  She stated during her headaches she is 
unable to drive or even be a passenger in a vehicle and has to 
lie down in a dark, cool, quiet room with a cool rag on her face.  
Affording the Veteran the benefit of the doubt, the Board also 
finds that these migraine headaches are prostrating.  

With regard to the question of severe economic adaptability, the 
January 2010 VA examination found that the Veteran has two to 
thee migraine headaches per week.  The examiner stated that the 
Veteran's headaches are not prostrating and ordinary activity is 
possible.  The Board is aware of the Veteran's statements that 
she must work through an agency as a nurse, such that she does 
not have a full time schedule.  This constitutes evidence of some 
economic inadaptability.  However, the criteria call for severe 
economic inadaptability.  This manifestly has not been 
demonstrated.

The evidence shows that the Veteran is currently employed.  
Although she occasionally has to leave work early because of her 
headaches, she can make up this lost time.  There is nothing in 
the current evidence of record to indicate that her headache 
disorder would cause any unusual employment impairment.

In short, the schedular criteria for the assignment of a 50 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
have not been met or approximated.


Conclusion

For the reasons stated above, the Board has determined that the 
Veteran is entitled to a 30 percent disability rating for 
migraine headaches throughout the entire appeal period.  The 
Board further concludes that the assignment of a disability 
rating in excess of 30 percent is not warranted.

C.  Rice v. Shinseki

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
with respect to the Veteran's claim for an increased rating for 
her migraine headaches, the Board finds that a claim for a TDIU 
is not raised by the record.  Specifically, the evidence of 
record fails to show that the Veteran is unemployable. Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).


Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the Veteran nor her representative expressly raised the 
matter of entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that her disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the claimant].  Moreover, the Veteran and her 
representative have not identified any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected diabetes mellitus and the Board has been 
similarly unsuccessful.

The record does not show that the Veteran has required frequent 
hospitalizations for her service-connected headaches.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that the 
Veteran's migraine headaches present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).
ORDER

A 30 percent disability rating for migraine headaches, for the 
period June 1, 2004 through August 30, 2005, but no higher, is 
granted subject to the law and regulations governing the payment 
of VA monetary benefits. 

Entitlement to a disability rating in excess of 30 percent for 
migraine headaches, for the entire appeal period, is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2005, and it has already been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of her claim.

The Veteran seeks entitlement to service connection for a heart 
condition.  The information of record is inadequate to decide the 
claim so it must be remanded for additional development including 
a thorough medical examination with a medical nexus opinion.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case. 


The Court has also held that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The Veteran's service treatment records include a November 2001 
electrocardiogram (EKG).  The impression was normal ECG, RSR or 
QR pattern in V1 suggests right ventricular conduction delay.

At the December 2003 VA examination, prior to discharge, the 
Veteran reported that she suffered from periodic chest pains in 
service and had been diagnosed with right bundle branch block 
based on an EKG report.  She stated that she had been advised to 
schedule further testing but had not yet done so. 

Of note, the August 2005 VA examination stated that no diagnosis 
could be made without further testing such as a recent EKG, 
echocardiogram, and stress test, and then failed to order any 
further testing.

On her Substantive Appeal, the Veteran stated that the medical 
center at Ft. Bliss refused to perform EKG and stress tests 
before her release from active duty and she could not see how a 
decision could be made without tests to prove the existence or 
non-existence of a condition.  The Board concurs.

Accordingly, this claim must be referred to a VA examiner to have 
him/her review the relevant evidence, perform the necessary 
testing, and determine the whether the earlier EKG abnormality is 
indicative of a current cardiac disability and if so, whether it 
is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
Veteran for a VA heart examination with an 
appropriate expert to determine the 
whether she currently suffers from any 
heart disabilities, and if so, what the 
nature and etiology of those disabilities 
may be.  The VA examiner should thoroughly 
review the Veteran's claims file and a 
complete copy of this Remand in 
conjunction with the examination.  It 
should be noted in the examination report 
that this has been accomplished.  The VA 
examiner should address the following:

(a)  State any diagnoses associated with 
the Veteran's heart.

(b)  If any diagnoses are made, state 
whether it is at least as likely as not 
that the diagnosed disability is the 
result of the Veteran's time in active 
duty service.

(c)  The examiner should also state 
whether any current findings are 
consistent with the in-service EKG 
abnormality or indicative of the 
progression of that abnormality.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  This 
includes a recent EKG, echocardiogram and 
stress test as indicated by the August 
2005 VA examiner.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall, supra.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a SSOC should 
be provided to the Veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise her that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of her claim.  Her cooperation in VA's 
efforts to develop this claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  See 38 C.F.R. 
§ 3.655 (2009).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


